Citation Nr: 0314212	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  01-02 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder 
characterized as low back pain with radiating right hip, 
knee, and leg pain, and with numbness of toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from May 1983 to May 1987 with 
active service in the U.S. Air Force Reserves from March 1988 
to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  During the course of this appeal, the 
veteran's claims file was transferred to the RO in Cleveland, 
Ohio.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) (VCAA), was enacted on November 9, 2000.  Among 
other things, the VCAA eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to the duty to assist.  

A review of the claims folder reveals that the Board notified 
the veteran and his representative, by letter issued in May 
2003, of what information and medical or lay evidence, not 
previously submitted, was necessary to substantiate his claim 
and which evidence, if any, the veteran was expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes that on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), held, in pertinent part, that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C.A. § 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which allows a claimant one year to submit evidence.

In the veteran's case, although the Board notified the 
veteran of the VCAA and of the evidence needed to 
substantiate his claim in a May 2003 letter, it does not 
appear that the RO has provided the veteran with a specific 
notice to which he is entitled under 38 U.S.C.A. § 5103(a).  
Therefore, a remand is required.  Upon remand, the Board 
finds that the RO should ensure that the veteran is provided 
notice that is in compliance with the provisions of 
38 U.S.C.A. § 5103 as to the remanded issue.  In 
readjudicating the case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), including, 
but not limited to, informing the veteran 
of the provisions of the VCAA, the one 
year period for receipt of additional 
evidence, as well as the division of 
responsibilities between the VA and the 
veteran in obtaining evidence necessary 
to substantiate his claim.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the etiology of 
the claimed low back disorder 
characterized as low back pain with 
radiating right hip, knee, and leg pain, 
and with numbness of toes.  All studies, 
tests, X-rays, and evaluations deemed 
necessary should be performed.  The 
examiner is specifically requested to 
review all pertinent records associated 
with the claims file, with particular 
attention paid to the July 1998 treatment 
report from R.S.M., M.D., and the April 
1994 VA outpatient treatment records.  
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The examiner should indicate 
that he reviewed the veteran's claims 
folder in preparing his opinion and 
respond to the following:

(a).  Is it at least as likely as 
not that the veteran has a current 
low back disorder manifested by low 
back pain with radiating right hip, 
knee, and leg pain, and with 
numbness of toes that is 
etiologically related to an incident 
of active military service?  

3.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought remains denied, a 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, this 
case should be returned to the Board.  See 38 U.S.C.A. § 
5103(b) (2002).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




